 
Exhibit 10.35
[autobytel.jpg]
 
Autobytel Inc.
Human Resources Department
18872 MacArthur Blvd, Suite 200
Irvine, CA 92612-1400
Voice: (949) 225-4572

Effective July 16, 2016
 
TO:
Ralph Smith
FROM:
Glenn Fuller – EVP, Chief Legal and Administrative Officer and Secretary
 
RE:
Promotion
 
 
It is a pleasure to inform you of your promotion. Following is a summary of your
promotion.
 
NewPosition:
SVP, Digital Marketing
 
New Semi-monthlyRate:
$9,166.67 ($220,000 Approximate Annually)
 
Effective Date:
July 16, 2016
 
Annual Incentive Compensation:
You shall be eligible to participate in annual incentive compensation plans, if
any, that may be adopted by the Company from time to time and that are afforded
generally to persons employed by the Company at your employment level and
position, geographic location and applicable department or operations within the
Company (subject to the terms and conditions of any such annual incentive
compensation plans). Should such an annual incentive compensation plan be
adopted for any annual period, your target annual incentive compensation
opportunity will be as established by the Company for each annual period, which
may be up to 50% of your annualized rate (i.e., 24 X Semi-monthly Rate) based on
achievement of objectives specified by the Company each annual incentive
compensation period (which may include Company-wide performance objectives;
divisional, department or operations performance objectives and/or individual
performance objectives, allocated between and among such performance objectives
as the Company may determine) and subject to adjustment by the Company based on
the Company’s evaluation and review of your overall individual job performance
in the sole discretion of the Company. Specific annual incentive compensation
plan details, target incentive compensation opportunity and objectives for each
annual compensation plan period will be established each year. Awards under
annual incentive plans may be prorated by the Company in its discretion for a
variety of factors, including time employed by the Company during the year,
adjustments in base compensation or target award percentage changes during the
year, and unpaid time off. You understand that the Company’s annual incentive
compensation plans, their structure and components, specific target incentive
compensation opportunities and objectives, the achievement of objectives and the
determination of actual awards and payouts, if any, thereunder are subject to
the sole discretion of the Company. Awards, if any, under any annual incentive
compensation plan shall only be earned by you, an payable to you, if you remain
actively employed by the Company through the date on which award payouts are
made by the Company under the applicable annual incentive compensation plan. You
will not earn any such award if your employment ends for any reason prior to
that date.
 
Your promotion is conditioned upon your acceptance of the foregoing
modifications to the terms and conditions of your employment with Autobytel Inc.
If you accept these modifications to the terms of your employment, please
acknowledge your acceptance in the space provided below.
 
Please feel free to call if you have any questions.

 
Autobytel Inc.
 
By:/s/Glenn E. Fuller______________________________
Glenn Fuller
EVP, Chief Legal and Administrative Officer and Secretary
 
Accepted and Agreed:
 
/s/Ralph Smith_______
Ralph Smith
 
 
